Citation Nr: 1130810	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-24 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for lumbar disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to May 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2011, the Veteran testified in a video conference hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.

The issue of entitlement to an earlier effective date for an increased evaluation for residuals of a chip fracture of the medial malleolus, left ankle was raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for lumbar disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. By an unappealed May 2001 rating decision, the RO denied the Veteran's claim for service connection for a lumbar spine disability because the evidence did not show that it was related to service or to a service-connected disability.  


3. Evidence received subsequent to the May 2001 RO decision is evidence not previously submitted to the RO, relates to an unestablished fact necessary to substantiate the claim and presents a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The May 2001 RO decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

2. New and material evidence has been submitted and the claim of entitlement to service connection for lumbar disc disease is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is reopening the Veteran's claim which is a full grant of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

As a preliminary matter, the Board notes that the Veteran's current claim is one involving entitlement to service connection for a lumbar spine disability.  This claim is based upon the same factual basis as his previous claim, which was last denied in a May 2001 rating decision that became final.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously disallowed claim.  In this case, the Veteran's claim for service connection for a lumbar spine disability was denied by the RO in May 2001 because the evidence did not show that the disability was related to service or to a service-connected disability.  The Veteran did not appeal this decision and the decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

Although the RO did not reopen the Veteran's claim to entitlement to service connection for lumbar disc disease, such a determination is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the May 2001 RO decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in August 2001.  For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist.  Id.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In May 2001, the RO reviewed the VA treatment records and found that there was no evidence that the lumbar spine disability was related to service or to a service connected disability.  The Board notes that the rating decision does not indicate that the service treatment records were reviewed in the Evidence section of the rating decision, however, the RO referred to the lack of evidence of an injury in service.  Therefore, the Board will assume that the records were reviewed as they were associated with the claims file at the time of the rating decision.  

Since the May 2001 RO decision, treatment records were submitted and the Veteran presented testimony in support of his claim.  The VA treatment records show a diagnosis of a lumbar spine disability.  The Veteran testified that he received Social Security Administration (SSA) benefits for his back.  He also testified that two physicians told him that his lumbar spine disability was related to his service-connected left ankle disability.  Further, the Veteran testified that at the time he injured his ankle in service in a motor vehicle accident, he also injured his back.  

The Board assumes the statements of the Veteran, that he was told by two physicians that his lumbar spine disability was related to his service-connected left ankle, are credible.  Further, the Veteran's statements that he is in receipt of SSA benefits for his back, the same issue that is on appeal, triggers the VA's duty to assist.  See 38 C.F.R. § 3.159(c)(2); See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).

As the Veteran's testimony presents evidence that relates to the etiology of the Veteran's lumbar spine disability and provides that it may be related to a service connected disability, the Board finds that new and material evidence has been provided.  The Board finds that the evidence is material because it relates to a fact that was unestablished in May 2001.  Assuming the Veteran's credibility, it also raises a reasonable possibility of substantiating the claim.  

Furthermore, as the VA's duty to assist is triggered by the Veteran's testimony that there are potentially relevant records at a federal agency, the evidence raises a reasonable possibility of substantiating the claim for service connection.  38 C.F.R. § 3.156; Shade, supra.  Accordingly, having determined that new and material evidence has been submitted, the Veteran's claim for service connection for a lumbar spine disability is reopened.  


ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for a lumbar spine disability is reopened; to this extent the appeal is allowed.


REMAND

VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In this case, the Veteran has a current diagnosis of a lumbar spine disability.  The Veteran also provided testimony that he was told that his service-connected ankle disability caused or aggravated his lumbar spine disability.  He also testified that he has had back problems since service.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Reports of continuity of symptomatology by the Veteran can satisfy the requirement that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, supra at 83. 

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon, supra.  In this case, the Veteran testified as to continuity and provided competent evidence that his lumbar spine disability may be related to his service-connected ankle disability.  Therefore, a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his claimed lumbar spine disability.  

Further, the Veteran testified that he is receiving SSA benefits for his back.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

Accordingly, the case is REMANDED for the following action:

1. SSA should be contacted, and all SSA records associated with the grant of disability benefits to the Veteran should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2. Then, the Veteran should be scheduled for a VA examination with the appropriate medical specialist to determine the etiology of the current lumbar spine disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should state whether the Veteran's disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to or aggravated by active service or causally or etiologically related to or aggravated by a service-connected disability, including the service connected left ankle disability.  Any opinion expressed should be accompanied by supporting rationale.

3. The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


